 

Exhibit 10.2

 

 

INTERNATIONAL TOWER HILL MINES LTD.

 

SUBSCRIPTION AGREEMENT

 

(SHARES –Non-Brokered)

 

INSTRUCTIONS

 

All Subscribers:

 

1.Complete and sign pages i and ii of the Subscription Agreement.

 

2.If you are a portfolio manager resident outside of Canada and you are not
purchasing securities with an aggregate acquisition cost of at least
CDN$150,000, complete and sign the Accredited Investor Certificate – Appendix I
to Schedule A

 

All Canadian Residents:

 

1.Complete and sign the Canadian Exemption Certificate – Schedule A.

 

2.If you are an individual or are not purchasing securities with an aggregate
acquisition cost of at least CDN$150,000, complete and sign the Accredited
Investor Certificate – Appendix I to Schedule A

 

All U.S. Purchasers (as defined herein):

 

1.Complete and sign the U.S. Accredited Investor Certificate – Schedule B

 

PLEASE DELIVER YOUR COMPLETED AND ORIGINALLY EXECUTED COPY OF THIS SUBSCRIPTION
AGREEMENT, TOGETHER WITH THE OTHER DOCUMENTS REQUIRED TO BE DELIVERED ALONG
THEREWITH, TO THE CORPORATION AT:

 

International Tower Hill Mines Ltd.

Suite 2300 – 1177 West Hastings Street

Vancouver, BC V6E 2K3

ATTN: Tom Irwin (tirwin@ithmines.com)

 

with a copy to:

 

McCarthy Tétrault LLP

Suite 2400 – 745 Thurlow Street

Vancouver, BC V6E 0C5

ATTN: Robin Mahood (rmahood@mccarthy.ca)

  

THE SHARES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND MAY NOT BE OFFERED OR SOLD
UNLESS REGISTERED UNDER THE 1933 ACT AND ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS. HEDGING TRANSACTIONS INVOLVING THE SHARES OFFERED HEREBY MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

 

 

 

TO:International Tower Hill Mines Ltd. (the “Corporation”) of Suite 2300 – 1177
West Hastings Street, Vancouver, BC V6E 2K3

 

The undersigned (the “Subscriber”) on its own behalf or, if applicable, on
behalf of the disclosed purchaser who is identified by name and on whose behalf
the Subscriber, as agent, is purchasing hereunder (the “Disclosed Purchaser”),
hereby irrevocably subscribes for and agrees to purchase from the Corporation,
on and subject to the terms and conditions attached hereto, that number of
common shares without par value in the capital stock of the Corporation (“Common
Shares”) set forth below, for the aggregate subscription price set forth below
at a subscription price of US$0.48 per share (the “Purchase Price”). Attached as
Appendix 1 to this Agreement are the terms and conditions of the sale of the
Purchased Securities (as defined herein) and the representations, warranties,
certifications and covenants hereby made by the Subscriber and the Corporation,
all of which Appendix 1 forms part of and is hereby incorporated by reference
into this Agreement (the “Terms and Conditions”).

 

The Offering (as defined herein) is subject to, among other things, the
Corporation obtaining conditional acceptance from The Toronto Stock Exchange
(the “TSX”) to list the Offered Securities (as defined herein) and consent for
the Offering from the NYSE MKT LLC (“NYSE MKT” and, together with the TSX, the
“Exchanges”).

 

Number of Common Shares
subscribed for   Subscriber’s Total Subscription
Funds      

 

Execution by the Subscriber (Please also ensure all schedules (as applicable)
are completed and executed (see “Instructions” on the first page of this
Agreement)):

 

EXECUTED by the Subscriber this _________ day of ___________________, 2016.

 

      Signature of Subscriber (if Subscriber is an individual) or of the
Authorized Signatory (if Subscriber is not an individual)   (Subscriber’s
Residential or Head Office Address) (please print)             Name of
Subscriber (please print)                 Name and Official Capacity or Title of
Authorized Signatory (please print)   (Telephone Number)                
(Facsimile Number)

 

  - i - 

 

 

If you are signing this Agreement as agent for a Disclosed Purchaser please
provide the following information for each Disclosed Purchaser

 

Details of Disclosed Purchaser, if applicable                 Name of Disclosed
Purchaser (please print)   Disclosed Purchaser’s Residential or Head Office
Address             (Telephone Number)    (Facsimile Number)       Registration
Instructions (if other than in name of Subscriber):   Certificate Delivery
Instructions (if other than the address above):             Name and Address (as
it should appear on the certificates)   Address                         Account
reference, if applicable   Account reference, if applicable             Address
of Intermediary   Contact Name           (           )     Telephone Number

 

The Purchased Securities will be subject to a hold period in Canada of four
months from the Closing Date pursuant to applicable securities laws. The
certificates evidencing the Purchased Securities will bear a legend to that
effect, as applicable. Consequently, the Purchased Securities will be subject to
resale restrictions during such period. Additional restrictions will apply to
Purchased Securities purchased by persons in the United States or purchasing for
the account or benefit of persons in the United States, as described in Schedule
B. You are advised to consult your own legal advisors in this regard.

 

Present Ownership of Securities

 

The Subscriber or Disclosed Purchaser, as the case may be, either [check
appropriate box]:

 

¨owns directly or indirectly, or exercises control or direction over, no common
shares in the capital stock of the Corporation or securities convertible into
common shares in the capital stock of the Corporation; or

 

¨owns directly or indirectly, or exercises control or direction over,
_______________________ common shares in the capital stock of the Corporation
and convertible securities entitling the Subscriber to acquire an additional
____________________ common shares in the capital stock of the Corporation.

 

Insider

 

The Subscriber or Disclosed Purchaser, as the case may be, is either [check
appropriate box]:

 

¨an “Insider” as such term is defined in the Company Manual of the TSX; or

 

¨not an “Insider” as so defined.

 

  - ii - 

 

 

This Agreement is accepted by International Tower Hill Mines Ltd., subject to
the Terms and Conditions, this ______ day of ______________________, 2016.

 

INTERNATIONAL TOWER HILL MINES LTD.         Per:       Authorized Signatory  

 

  - iii - 

 

 

APPENDIX 1
TERMS AND CONDITIONS OF THE OFFERING

 

THE TERMS AND CONDITIONS OF THE OFFERING ARE AS FOLLOWS:

 

1.Definitions

 

Definitions: In this Agreement, unless the context otherwise requires:

 

(a)“1933 Act” means the United States Securities Act of 1933, as amended;

 

(b)“Accredited Investor” has the meaning ascribed to such term in National
Instrument 45-106;

 

(c)“Agreement” means the subscription agreement of which this Appendix 1 forms
part, and includes all other schedules, appendices and exhibits attached
thereto, in each case, as the same may be amended, supplemented or restated from
time to time;

 

(d)“Business Day” means a day on which Canadian chartered banks are open for the
transaction of regular business in the City of Vancouver, British Columbia;

 

(e)“Closing” means the closing of the purchase and sale of the Offered
Securities which may, at the discretion of the Corporation, occur in one or more
tranches;

 

(f)“Closing Date” means the date or dates (as applicable) of Closing, which will
be such date or dates (as applicable) as the Corporation may determine following
receipt by the Corporation of all required acceptances/approvals;

 

(g)“Commissions” means the provincial securities commission or other regulatory
authority in each of the Offering Jurisdictions;

 

(h)“Common Shares” means the common shares without par value in the capital
stock of the Corporation as constituted on the date hereof;

 

(i)“Corporation” means International Tower Hill Mines Ltd., a company
incorporated under the Business Corporations Act (British Columbia) and includes
any successor corporation thereto;

 

(j)“CRA” means the Canada Revenue Agency;

 

(k)“Directed Selling Efforts” means “directed selling efforts” as defined under
Regulation S;

 

(l)“Disclosed Purchaser” means the person on whose behalf the Subscriber, as
agent, is purchasing hereunder, if any;

 

(m)“Distribution Compliance Period” means the “distribution compliance period”
as defined under Rule 902(f) of Regulation S;

 

(n)“Distributor” means a “distributor” as defined in Rule 902(d) of Regulation
S;

 

(o)“General Solicitation” or “General Advertising” means “general solicitation
or general advertising”, as used under Rule 502(c) of Regulation D, including
any advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, any
unrestricted websites, or any seminar or meeting whose attendees had been
invited by general solicitation or general advertising;

 

 

 

 

(p)“National Instrument 45-106” means National Instrument 45-106 “Prospectus
Exemptions” of the Canadian Securities Administrators;

 

(q)“Offered Securities” means up to 45,833,333 Common Shares offered for sale by
the Corporation pursuant to the Offering;

 

(r)“Offering” means the offering of the Offered Securities on a private
placement basis;

 

(s)“Offering Jurisdictions” means collectively the provinces of British
Columbia, Alberta and Ontario, the United States and such other jurisdictions as
may be agreed to by the Corporation;

 

(t)“Person” means an individual, a firm, a corporation, a syndicate, a
partnership, a trust, an association, an unincorporated organization, a joint
venture, an investment club, a government or an agency or political subdivision
thereof and every other form of legal or business entity of whatsoever nature or
kind;

 

(u)“Personal Information” means any personal information as that term is defined
under applicable privacy legislation, including, without limitation, the
Personal Information Protection and Electronic Documents Act (Canada) and any
other applicable similar, replacement or supplemental provincial or federal
legislation or laws in effect from time to time and without limiting the
foregoing, but for greater clarity in this Agreement, means information about an
identifiable individual, including but not limited to any information about the
Subscriber and, if applicable, any Disclosed Purchaser, and includes information
provided by the Subscriber in this Agreement;

 

(v)“Purchase Price” means US$0.48 per Offered Security;

 

(w)“Purchased Securities” means the Common Shares which the Subscriber has
agreed to purchase under this Agreement;

 

(x)“Regulation D” means Regulation D promulgated under the 1933 Act;

 

(y)“Regulation S” means Regulation S promulgated under the 1933 Act;

 

(z)“Regulatory Authorities” means the Commissions and the Exchanges;

 

(aa)“Securities Laws” means the securities legislation and regulations of, and
the instruments, policies, rules, orders, codes, notices and interpretation
notes of, each of the Commissions;

 

(bb)“Subscriber” means the Person purchasing the Purchased Securities, whose
name appears on the execution page of the Agreement and who has signed the
Agreement or, if the Person whose name appears on the execution pages hereof has
signed the Agreement as agent for or on behalf of a Disclosed Purchaser and is
not purchasing the Purchased Securities as principal, the Disclosed Purchaser as
identified on page ii of the Agreement;

 

(cc)“Subscription Proceeds” means the aggregate Purchase Price paid by the
Subscriber for the Purchased Securities;

 

(dd)“U.S. Accredited Investor” means an “accredited investor” that satisfies one
or more of the criteria set forth in Rule 501(a) of Regulation D;

 

(ee)“U.S. Person” means “U.S. person” as defined in Rule 902(k) of Regulation S;

 

 - 2 - 

 

 

(ff)“U.S. Purchaser” means (i) any person resident in the United States; (ii)
any U.S. Person; (iii) any person purchasing the Purchased Securities for the
account or benefit of a U.S. Person or person in the United States; (iv) any
person that receives or received an offer of the Purchased Securities while in
the United States; or (v) any person that was (or whose authorized signatory
was) in the United States at the time their buy order was originated or this
Agreement was executed. U.S. Purchaser does not include persons excluded from
the definition of U.S. Person pursuant to Rule 902(k)(2)(vi) of Regulation S or
persons holding accounts excluded from the definition of U.S. Person pursuant to
Rule 902(k)(2)(i) of Regulation S, solely in their capacities as holders of such
accounts; and

 

(gg)“United States” means the United States of America, its territories and
possessions, any state of the United States and the District of Columbia.

 

2.Conditions of the Offering

 

In connection with your purchase of the Purchased Securities, you agree to
return to the Corporation as soon as possible the following documents:

 

(a)this Agreement, duly completed and executed;

 

(b)a certified cheque, bank draft or wire transfer for the aggregate Purchase
Price of the Purchased Securities payable to the Corporation;

 

(c)if you are, or, if applicable, the Disclosed Purchaser is, a resident of
Canada, a duly completed Canadian Exemption Certificate, attached as Schedule A
hereto, and if you are, or, if applicable, the Disclosed Purchaser is, an
“Accredited Investor”, a duly executed and completed Accredited Investor
Certificate, attached as Appendix I to Schedule A hereto;

 

(d)if you are a portfolio manager resident outside of Canada and you are not
purchasing sufficient Offered Securities so that the aggregate acquisition cost
of the Purchased Securities is CDN$150,000, a duly executed and completed
Accredited Investor Certificate, attached as Appendix I to Schedule A hereto;

 

(e)if you are, or, if applicable, the Disclosed Purchaser is, in the United
States or purchasing for the benefit or account of a person in the United
States, a duly executed and completed U.S. Accredited Investor Certificate,
attached as Schedule B hereto; and

 

(f)any further documentation as required to be provided by the Subscriber under
the Securities Laws or by the policies of the Exchanges or other Regulatory
Authorities in connection with the purchase and sale of the Purchased
Securities.

 

The obligation of the Corporation to sell the Purchased Securities to you is
subject to, among other things, the conditions that:

 

(a)you having executed and returned all documents required by the Securities
Laws and the policies of the Exchanges for delivery on your behalf, including
the forms set out in Schedule A and Schedule B attached hereto, as applicable,
to the Corporation, as the sale of the Purchased Securities by the Corporation
to you will not be qualified by a prospectus;

 

(b)the representations and warranties made by you on your own behalf or, if
applicable, on behalf of the Disclosed Purchaser (including representations and
warranties made in any Schedule attached hereto, as applicable) being true and
correct when made and true and correct on the Closing Date with the same force
and effect as if they had been made on and as of such date;

 

(c)all covenants, agreements and conditions contained in this Agreement to be
performed by you or, if applicable, the Disclosed Purchaser on or prior to the
Closing Date having been performed or complied with in all material respects;

 

 - 3 - 

 

 

(d)the Corporation receives conditional acceptance of notice of the Offering and
conditional approval for the listing of the Offered Securities from the TSX and
approval for the listing of the Offered Securities from NYSE MKT; and

 

(e)all other required approvals (including, if required by Securities Laws or
the rules and regulations of the TSX or NYSE MKT, shareholder approval) having
been obtained by the Corporation prior to the Closing Date.

 

The obligation of the Subscriber and, if applicable, the Disclosed Purchaser to
purchase the Purchased Securities from the Corporation is subject to, among
other things, the conditions that:

 

(f)the representations and warranties made by the Corporation being true and
correct when made and true and correct on the Closing Date with the same force
and effect as if they had been made on and as of such date;

 

(g)all covenants, agreements and conditions contained in this Agreement to be
performed by the Corporation on or prior to the Closing Date having been
performed or complied with in all material respects;

 

(h)the Corporation receives conditional acceptance of notice of the Offering and
conditional approval for the listing of the Offered Securities from the TSX and
approval for the listing of the Offered Securities from NYSE MKT; and

 

(i)all other required approvals (including, if required by Securities Laws or
the rules and regulations of the TSX or NYSE MKT, shareholder approval) having
been obtained by the Corporation prior to the Closing Date.

 

By returning this Agreement you consent on your own behalf or, if applicable, on
behalf of the Disclosed Purchaser, to the filing by the Corporation of all
documents and personal information concerning you or, if applicable, the
Disclosed Purchaser, provided in this Agreement required by the Securities Laws
and the policies of the Exchanges.

 

If you are not subscribing for the Purchased Securities for your own account,
each Disclosed Purchaser for whom you are contracting hereunder must be
purchasing the Purchased Securities as principal, for such Disclosed Purchaser’s
own account, and (unless you are an authorized agent with power to sign on
behalf of the beneficial purchaser) must execute all documents required by the
Securities Laws of the Offering Jurisdictions and the policies of the Exchanges
with respect to the Purchased Securities being acquired by such Disclosed
Purchaser as principal. If you are signing this Agreement as agent or pursuant
to a power of attorney for the Subscriber, you represent and warrant that you
have authority to bind the Subscriber.

 

You agree, and you agree to cause any Disclosed Purchaser for whom you are
contracting hereunder, to comply with all Securities Laws and with the policies
of the Exchanges concerning the purchase of, the holding of, and the resale
restrictions applicable to, the Purchased Securities.

 

You acknowledge on your own behalf or, if applicable, on behalf of the Disclosed
Purchaser, that the Corporation has the right to close the subscription books at
any time without notice and to accept or reject any subscription in its sole
discretion.

 

3.The Purchased Securities

 

The Purchased Securities will be issued and registered in the name of the
Subscriber or its nominee in accordance with the instructions provided by the
Subscriber on page ii of this Agreement.

 

The issue of the Purchased Securities will not restrict or prevent the
Corporation from obtaining any other financing, or from issuing additional
securities, options, warrants or rights.

 

 - 4 - 

 

 

4.The Closing

 

Subject to receipt of all completed documentation and the satisfaction or waiver
by the relevant party of the conditions to the purchase and sale of the
Purchased Securities in accordance with section 2, the Closing of the purchase
and sale of the Offered Securities will take place at the offices of the
Corporation, Suite 2300, 1177 West Hastings Street, Vancouver, British Columbia
V6E 2K3, at 10:00 a.m. (Vancouver time) on the Closing Date, or at such other
place and time as the Corporation may determine. Certificates representing the
Purchased Securities will be available for delivery to you against payment to
the Corporation of the amount of the Purchase Price for the Purchased Securities
in freely transferable funds.

 

The Subscriber acknowledges that the Offering may be completed at one or more
partial closings in the discretion of the Corporation and that the Closing as
contemplated in this Agreement may be effected at one or more of such partial
closings.

 

Upon completion of the Closing, the Corporation is irrevocably entitled to the
Purchase Price for the Purchased Securities, subject to the rights of the
Subscriber under this Agreement and any applicable laws.

 

5.Representations and Warranties of the Subscriber

 

The sale of the Purchased Securities by the Corporation to the Subscriber is
conditional upon such sale being exempt from the requirements as to the filing
of a prospectus or registration statement and as to the preparation of an
offering memorandum or similar document contained in any statute, regulation,
instrument, rule or policy applicable to the sale of the Purchased Securities or
upon the issue of such orders, consents or approvals as may be required to
permit such sale without the requirement of filing a prospectus or registration
statement or delivering an offering memorandum or similar document.

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, acknowledges, represents, warrants, covenants
and certifies to and with the Corporation that, as at the date given above and
at the Closing Date:

 

(a)the Corporation has advised you that the Corporation is relying on exemptions
from the requirements under the Securities Laws to provide you with a prospectus
or registration statement and no prospectus or registration statement has been
filed by the Corporation with any of the Commissions in connection with the
issuance of the Purchased Securities, and as a consequence:

 

(i)you are restricted from using most of the civil remedies available under the
Securities Laws and certain protections, rights and remedies provided by the
Securities Laws, including statutory rights of rescission or damages, will not
be available to you;

 

(ii)you may not receive information that would otherwise be required to be
provided to you under the Securities Laws; and

 

(iii)the Corporation is relieved from certain obligations that would otherwise
apply under the Securities Laws;

 

(b)you are resident in the jurisdiction set out under “Subscriber’s Residential
or Head Office Address” on the first page of this Agreement or under “Disclosed
Purchaser’s Residential or Head Office Address” on the second page of this
Agreement (if applicable), which address is your residence or principal place of
business, and such address was not obtained or used solely for the purpose of
acquiring the Purchased Securities;

 

(c)you are:

 

 - 5 - 

 

 

 

(i)purchasing the Purchased Securities as principal for your own account or, in
the case section 5(d)(i) below applies, are deemed under the applicable
Securities Laws to be purchasing as principal, and not for the benefit of any
other person; or

 

(ii)purchasing the Purchased Securities as agent for the Disclosed Purchaser and
the Disclosed Purchaser for whom you may be acting is purchasing the Purchased
Securities as principal for its own account and not for the benefit of any other
Person;

 

(d)if you are resident in any province or territory in Canada you:

 

(i)are an Accredited Investor, by virtue of the fact that you fall within one or
more of the sub-paragraphs of the definition of Accredited Investor set out in
the Accredited Investor Certificate attached as Appendix I to Schedule A , you
confirm the truth and accuracy of all statements in such schedule as of the date
of this Agreement and the Closing Date, and you were not created or used solely
to purchase securities as an Accredited Investor as described in paragraph (m)
of the definition of Accredited Investor set out in Schedule A; or

 

(ii)are purchasing sufficient Offered Securities so that the aggregate
acquisition cost of the Purchased Securities is not less than CDN$150,000 and,
if you are not an individual, you were not created solely to purchase or hold
securities in reliance on section 2.10 of National Instrument 45-106;

 

(e)if you are a portfolio manager resident outside of Canada and you are not
purchasing sufficient Offered Securities so that the aggregate acquisition cost
of the Purchased Securities is CDN$150,000, you have completed an Accredited
Investor Certificate, attached as Appendix I to Schedule A hereto and you
confirm the truth and accuracy of all statements in such schedule as of the date
of this Agreement and the Closing Date;

 

(f)if you are not an individual, you pre-existed the offering of the Offered
Securities and you have a bona fide business purpose other than the investment
in the Offered Securities and you were not created, formed or established solely
or primarily to acquire Offered Securities, or permit purchases of securities
without a prospectus, in reliance on an exemption from the prospectus
requirements of applicable Securities Laws;

 

(g)unless you are a U.S. Purchaser and have completed and delivered the U.S.
Accredited Investor Certificate attached as Schedule B hereto (in which case you
have properly completed, executed and delivered to the Corporation such U.S.
Accredited Investor Certificate and make the representations, warranties and
covenants therein and you confirm the truth and accuracy of all statements in
such U.S. Accredited Investor Certificate as of the date of this Agreement and
the Closing Date), you acknowledge and agree that:

 

(i)unless you are excluded from the definition of U.S. Person pursuant to Rule
902(k)(2)(vi) of Regulation S or a person holding accounts excluded from the
definition of U.S. Person pursuant to Rule 902(k)(2)(i) of Regulation S, solely
in your capacity as holder of such accounts, the Offered Securities were not
offered to you, or any beneficial purchaser for whom you are acting, in the
United States;

 

(ii)unless you are excluded from the definition of U.S. Person pursuant to Rule
902(k)(2)(vi) of Regulation S or a person holding accounts excluded from the
definition of U.S. Person pursuant to Rule 902(k)(2)(i) of Regulation S, solely
in your capacity as holder of such accounts, the order to purchase the Purchased
Securities was made outside the United States and this Agreement was delivered
to, executed and delivered by, you (or your authorized signatory) outside the
United States;

 

 - 6 - 

 

 

(iii)you are not a U.S. Person and you are not, and will not be, purchasing the
Purchased Securities for the account or benefit of, a U.S. Person or a person in
the United States;

 

(iv)the transactions contemplated hereunder have not been pre-arranged with a
buyer located in the United States or with a U.S. Person, and the current
structure of this transaction and all transactions and activities contemplated
hereunder is not a scheme to avoid the registration requirements of the 1933
Act;

 

(v)you, and any beneficial purchaser for whom you are acting, (a) have no
intention to distribute either directly or indirectly any of the Purchased
Securities in the United States or to, or for the account or benefit of, a U.S.
Person or person in the United States, except in compliance with the 1933 Act,
any applicable securities laws of any state of the United States and applicable
Securities Laws, and, without limiting the generality of the foregoing, (b) will
not, directly or indirectly offer, sell, pledge or otherwise transfer the
Purchased Securities (1) during the Distribution Compliance Period, in the
United States, to, or for the account or benefit of, a U.S. Person or person in
the United States, or otherwise in a manner that is not in compliance with
Regulation S, or (2) after the Distribution Compliance Period, otherwise than
pursuant to registration under the 1933 Act or an available exemption therefrom
and, in accordance with all applicable state and foreign securities laws;

 

(vi)you, and any beneficial purchaser for whom you are acting, have not
purchased the Purchased Securities as a result of any form of Directed Selling
Efforts;

 

(vii)none of you, any beneficial purchaser for whom you are acting, and any
person acting on your behalf has engaged, nor will engage, in any Directed
Selling Efforts to a U.S. Person with respect to the Purchased Securities, and
you, any beneficial purchaser for whom you are acting, and any person acting on
your behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S;

 

(viii)you, and any beneficial purchaser for whom you are acting, understand that
the Purchased Securities have not been registered under the 1933 Act or the
applicable securities laws of any state of the United States, the Purchased
Securities may not be offered or sold, directly or indirectly, in the United
States except pursuant to registration under the 1933 Act and the applicable
securities laws of any state of the United States or pursuant to applicable
exemptions from such registration requirements, and the Corporation has no
obligation or present intention of filing a registration statement under the
1933 Act in respect of any of the Purchased Securities;

 

(ix)you, and any beneficial purchaser for whom you are acting, will not engage
in any hedging transactions involving the Purchased Securities before the
expiration of the Distribution Compliance Period unless in compliance with the
1933 Act;

 

(x)the Purchased Securities are “restricted securities” as such term is defined
under Rule 144 of the 1933 Act and will retain such status following the
expiration of the Distribution Compliance Period in accordance with Rule 905 of
Regulation S;

 

(xi)each certificate representing the Purchased Securities will bear a legend in
substantially the following form, in addition to any other legend required to be
placed thereon by applicable Securities Laws:

 

“THE SECURITIES represented by this certificate WERE ISSUED IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS PURSUANT TO REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).”

 

 - 7 - 

 

 

“NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

 

(xii)you, and any beneficial purchaser for whom you are acting, (i) acknowledge
that the Corporation will refuse to register any transfer of the Purchased
Securities not made in accordance with Regulation S or pursuant to registration
under the 1933 Act or an available exemption therefrom, and (ii) consent to the
Corporation making a notation on its records or giving instructions to any
transfer agent of the Corporation in order to implement the restrictions on
transfer of the Purchased Securities set forth in this section 5(g);

 

(h)if you are resident outside of Canada and the United States, you:

 

(i)are knowledgeable of, or have been independently advised as to the applicable
securities laws of the securities regulatory authorities (the “Authorities”)
having application in the jurisdiction in which you are resident (the
“International Jurisdiction”) which would apply to the acquisition of the
Purchased Securities, if any;

 

(ii)are purchasing the Purchased Securities pursuant to exemptions from the
prospectus and registration requirements under the applicable securities laws of
the Authorities in the International Jurisdiction or, if such is not applicable,
you are permitted to purchase the Purchased Securities under the applicable
securities laws of the Authorities in the International Jurisdiction without the
need to rely on any exemption;

 

(iii)confirm that the subscription by the Subscriber does not contravene any
applicable securities laws of the Authorities in the International Jurisdiction
and does not require the Corporation to make any filings or seek any approvals
of any nature whatsoever from any Authority of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Purchased Securities; and

 

(iv)confirm that the purchase of the Purchased Securities by you does not
trigger:

 

(A)an obligation by the Corporation or any other Person to prepare and file a
registration statement, prospectus or similar document, or any other report with
respect to such purchase in the International Jurisdiction; or

 

(B)continuous disclosure reporting obligations of the Corporation in the
International Jurisdiction; and

 

you will, if requested by the Corporation, comply with such other requirements
as the Corporation may reasonably require;

 

(i)the Corporation has advised you that no agency, stock exchange or
governmental agency, securities commission or similar regulatory authority or
other entity has reviewed or passed on or made any finding or determination as
to the merits of or made any recommendation or endorsement with respect to the
Purchased Securities;

 

 - 8 - 

 

  

(j)if you are not a resident of the Province of British Columbia, you certify to
the Corporation that you are not a resident of British Columbia and acknowledge
that:

 

(i)no securities commission or similar regulatory authority has reviewed or
passed on or passed on the merits of the Purchased Securities;

 

(ii)there is no government or other insurance covering the Purchased Securities;

 

(iii)there are risks associated with the purchase of the Purchased Securities
and you are aware of the risks and other characteristics of the Purchased
Securities;

 

(iv)there are restrictions on your ability to resell the Purchased Securities
and it is your responsibility to find out what those restrictions are and to
comply with them before selling the Purchased Securities; and

 

(v)the Corporation has advised you that it is relying on an exemption from the
requirements to provide you with a prospectus and to sell securities through a
person registered to sell securities under the Securities Act (British Columbia)
and, as a consequence of acquiring securities pursuant to this exemption,
certain protections, rights and remedies provided by the Securities Act (British
Columbia), including statutory rights of rescission or damages, will not be
available to you;

 

(k)you acknowledge and consent to the fact that the Corporation is collecting
Personal Information of the Subscriber and Disclosed Purchaser, if any, for the
purpose of completing this Agreement. You acknowledge and consent to the
Corporation retaining such Personal Information for as long as permitted or
required by law or business practices, and you agree and acknowledge that the
Corporation may use and disclose such Personal Information:

 

(i)for internal use with respect to managing the relationships between and
contractual obligations of the Corporation and the Subscriber and Disclosed
Purchaser, if any;

 

(ii)for use and disclosure for income tax-related purposes, including, without
limitation, where required by law, disclosure to CRA;

 

(iii)disclosure to professional advisers of the Corporation;

 

(iv)disclosure to securities regulatory authorities and other regulatory bodies
with jurisdiction with respect to reports of trade or similar regulatory
filings;

 

(v)disclosure to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;

 

(vi)disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with your prior written consent;

 

(vii)disclosure to a court determining the rights of the parties under this
Agreement; and

 

(viii)for use and disclosure as otherwise required or permitted by law.

 

In addition, you further acknowledge and consent to the fact that the
Corporation may be required to provide any one or more of the Canadian
securities regulators, stock exchanges, the Investment Industry Regulatory
Organization of Canada, other regulatory agencies or the Corporation’s registrar
and transfer agent with any Personal Information provided by the Subscriber and
Disclosed Purchaser, if any, in this Agreement, and may make any other filings
of such Personal Information as the Corporation’s counsel deems appropriate, and
you acknowledge receipt of notification of the disclosure of Personal
Information by the Corporation to the Exchanges and the Subscriber and Disclosed
Purchaser, if any, hereby consent to and authorize the foregoing use and
disclosure of such Personal Information and agree to provide, on request, all
particulars required by the Corporation in order to comply with the foregoing;

 

 - 9 - 

 

 

 

(l)you further acknowledge and expressly consent to:

 

(i)the disclosure of Personal Information by the Corporation to the Exchanges
and other applicable regulatory authorities, as required; and

 

(ii)the collection, use and disclosure of Personal Information by the Exchanges
for such purposes as may be identified by the Exchanges from time to time;

 

(m)if you are a resident of Ontario, you authorize the indirect collection of
Personal Information by the Ontario Securities Commission and confirm that you
have been notified by the Corporation:

 

(i)that the Corporation will be delivering the Personal Information to the
Ontario Securities Commission;

 

(ii)that such Personal Information is being collected indirectly by the Ontario
Securities Commission under the authority granted to it in applicable Securities
Laws;

 

(iii)that such Personal Information is being collected for the purpose of the
administration and enforcement of applicable Securities Laws; and

 

(iv)that the public official in the Province of Ontario who can answer questions
about the Ontario Securities Commission’s indirect collection of the Personal
Information is as follows: Ontario Securities Commission, Administrative Support
Clerk, at (416) 593-3684 or by facsimile at (416) 593-8122 or in person or
writing at Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario M5H 3S8.

 

(n)the funds representing the aggregate Purchase Price in respect of the
Purchased Securities which will be advanced by the Subscriber to the Corporation
hereunder will not represent proceeds of crime for the purpose of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “PCMLTF
Act”) or the United States Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (as amended,
the “PATRIOT Act”) and you acknowledge that the Corporation may in the future be
required by law to disclose the Subscriber’s or Disclosed Purchaser’s name and
other information relating to this Agreement and the Subscriber’s subscription
hereunder, on a confidential basis, pursuant to the PCMLTF Act, PATRIOT Act or
other “know your customer” and anti-money laundering rules and regulations. To
the best of your knowledge, none of the subscription funds to be provided
hereunder:

 

(v)have been or will be obtained or derived, directly or indirectly, from or
related to any activity that is deemed illegal under the laws of Canada or the
United States or any other jurisdiction, or

 

(vi)are being tendered on behalf of a person or entity who has not been
identified to you.

 

You will promptly notify the Corporation if you discover that any such
representation ceases to be true, and will provide the Corporation with
appropriate information in connection therewith;

 

(o)you have been advised to consult your own legal advisors with respect to the
applicable hold periods imposed in respect of the Purchased Securities by the
applicable Securities Laws and confirm that no representation by the Corporation
has been made respecting the hold periods applicable to the Purchased Securities
and you are solely responsible (and the Corporation is not responsible) for
compliance with the applicable resale restrictions;

 

 - 10 - 

 

 

(p)no person has made to you any written or oral representations:

 

(i)that any Person will resell or repurchase any of the Purchased Securities;

 

(ii)that any Person will refund the Purchase Price of any of the Purchased
Securities;

 

(iii)as to the future price or value of any of the Purchased Securities; or

 

(iv)other than as set forth in this Agreement, that any of the Purchased
Securities will be listed and posted for trading on a stock exchange or that
application has been made to list and post any of the Purchased Securities for
trading on a stock exchange;

 

(q)you acknowledge that you have not received an offering memorandum, prospectus
or other disclosure document in respect of the Purchased Securities or the
Corporation describing the business and affairs of the Corporation in order to
assist you in making an investment decision in respect of the Purchased
Securities, that you have had access to the Corporation’s public filings on the
Internet at www.sedar.com and www.sec.gov and that you have not become aware of
any advertisement in printed media of general and regular paid circulation,
radio or television with respect to the distribution of the Purchased
Securities;

 

(r)you have no knowledge of a “material fact” or “material change” (as those
terms are defined in the Securities Laws) in the affairs of the Corporation that
has not been generally disclosed to the public;

 

(s)your decision to tender this offer and purchase the Purchased Securities has
not been made as a result of any non-public oral or written representation as to
fact made by or on behalf of the Corporation or any other Person and is based
entirely upon the representations, warranties and covenants of the Corporation
provided to the Subscriber in this Agreement and on currently available public
information concerning the Corporation;

 

(t)the offer made by this subscription is irrevocable and requires acceptance by
the Corporation and the acceptance or approval of the Exchanges;

 

(u)the acceptance of this subscription offer will be conditional upon the sale
of the Purchased Securities to you being exempt from the prospectus and
registration requirements under applicable Securities Laws;

 

(v)if you are:

 

(i)a corporation, you are duly incorporated and are validly subsisting under the
laws of your jurisdiction of incorporation and have all requisite legal and
corporate power and authority to execute and deliver this Agreement, to
subscribe for the Purchased Securities as contemplated herein and to carry out
and perform your covenants and obligations under the terms of this Agreement and
the entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, you or any agreement, written or
oral, to which you may be a party or by which you are or may be bound;

 

(ii)a partnership, syndicate or other form of unincorporated organization, you
have the necessary legal capacity and authority to execute and deliver this
Agreement and to observe and perform your covenants and obligations hereunder
and have obtained all necessary approvals in respect thereof; or

 

 - 11 - 

 

 

(iii)an individual, you are of full age of majority and have the legal capacity
and competence to enter into and to execute this Agreement and to observe and
perform your covenants and obligations hereunder;

 

(w)this Agreement has been duly executed and delivered by you and constitutes a
legal, valid and binding obligation of you enforceable against you;

 

(x)if required by applicable Securities Laws, policy or order or by any
Regulatory Authority, you will execute, deliver, file and otherwise assist the
Corporation in filing, such reports, undertakings and other documents with
respect to the issue of the Purchased Securities as may be required;

 

(y)the Purchased Securities are highly speculative in nature and you have such
sophistication and experience in business and financial matters as to be capable
of evaluating the merits and risks of this investment and you are able to bear
the economic risk of loss of this investment;

 

(z)this subscription is not enforceable by you unless it has been accepted by
the Corporation and you waive any requirement on the Corporation’s behalf to
immediately communicate its acceptance of this subscription to you;

 

(aa)in connection with your subscription, you have not relied upon the
Corporation for investment, legal or tax advice, or other professional advice,
and have in all cases sought or elected not to seek the advice of your own
personal investment advisers, legal counsel and tax advisers and you are able,
without impairing your financial condition, to bear the economic risk of, and
withstand a complete loss of, the investment and you can otherwise be reasonably
assumed to have the capacity to protect your own interest in connection with
your investment;

 

(bb)all costs and expenses incurred by you (including any fees and disbursements
of any special counsel or other advisors retained by you) relating to the
purchase of the Purchased Securities shall be borne by you;

 

(cc)you acknowledge that legal counsel retained by the Corporation is acting as
counsel to the Corporation and not as counsel to you and you may not rely upon
such counsel in any respect;

 

(dd)this Agreement has been duly executed and delivered and, when accepted by
the Corporation, will constitute your legal, valid and binding obligation
enforceable against you in accordance with the terms hereof or, if you are
acting on behalf of a Disclosed Purchaser, will constitute a legal, valid and
binding obligation against such Disclosed Purchaser in accordance with the terms
hereof; and

 

(ee)the above representations, warranties, covenants and acknowledgements in
this section 5 will be true and correct both as of the execution of this
subscription and as of the Closing Date.

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, acknowledges and agrees that the foregoing
representations, warranties, covenants and certifications are made by the
Subscriber and, if applicable, the Disclosed Purchaser through the Subscriber
acting as its agent, with the intent that they may be relied upon in determining
its eligibility as a purchaser of the Purchased Securities under relevant
Securities Laws. The Subscriber and, if applicable, the Disclosed Purchaser
through the Subscriber acting as its agent, further agrees that by accepting the
Purchased Securities, the Subscriber and, if applicable, the Disclosed Purchaser
through the Subscriber acting as its agent, shall be representing and warranting
that the foregoing representations, warranties and certifications contained
herein or in any document furnished by the Subscriber or, if applicable, the
Disclosed Purchaser through the Subscriber acting as its agent, to the
Corporation are true as at the Closing, with the same force and effect as if
they had been made by the Subscriber as at the Closing and shall continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber or Disclosed Purchaser (if applicable) of the Purchased Securities.
The Subscriber or, if applicable, the Disclosed Purchaser through the Subscriber
acting as its agent, undertakes to notify the Corporation immediately of any
changes in any representation, warranty, certification or other information
relating to the Subscriber or the Disclosed Principal (if applicable) set forth
herein which takes place prior to the Closing Date.

 

 - 12 - 

 

 

6.Legends

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, acknowledges that the certificates representing
the Purchased Securities will, in addition to the legend specified in
subparagraph 5(g)(xi), bear the following legends:

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE ●, 2017” [the date which is four months and one
day after the Closing Date will be inserted]

 

“the securities represented by this certificate ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“tsx”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT ‘GOOD DELIVERY’ IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.”

 

provided that subsequent to the date which is four months and one day after the
Closing Date the certificates representing the Purchased Securities may be
exchanged for certificates bearing no such legends.

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, also acknowledges that it has been advised to
consult its own independent legal advisor with respect to the applicable resale
restrictions; that it is solely responsible for complying with such
restrictions; that the Corporation is not responsible for ensuring compliance by
the Subscriber or, if applicable, the Disclosed Purchaser, of the applicable
resale restrictions; and that additional restrictions are applicable to resales
of, and additional restrictive legends will be placed upon, Purchased Securities
acquired by U.S. Persons as described in Schedule B.

 

7.Representations and Warranties of the Corporation

 

The Corporation represents, warrants, covenants and certifies to and with the
Subscriber and, if applicable, the Disclosed Purchaser that, as of the date
given above and at the Closing:

 

(a)the Corporation is a valid and subsisting company incorporated and in good
standing under the laws of the Province of British Columbia;

 

(b)the Corporation and each of its subsidiaries is duly registered and licensed
to carry on business in each jurisdiction in which it carries on business or
owns property where required under the laws of that jurisdiction;

 

(c)all annual and quarterly reports, financial statements, proxy
statements/information circulars, press releases, material change reports and
other documents filed by or on behalf of the Corporation within the past 12
months with the Exchanges and any of the Commissions (the “Disclosure Record”)
were true and correct in all material respects and did not contain any
misrepresentation (as defined in the Securities Act (British Columbia)) as at
the respective dates of such filings;

 

(d)except as qualified by the disclosure in the Disclosure Record, the
Corporation is the beneficial owner of the properties, business and assets or
the interests in the properties, business or assets referred to in the
Disclosure Record as being beneficially owned by the Corporation;

 

 - 13 - 

 

 

(e)the financial statements of the Corporation contained in the Disclosure
Record have all been prepared in accordance with United States generally
accepted accounting principles, accurately and fairly reflect the financial
position, performance, cash flows and all liabilities (accrued, absolute,
contingent or otherwise) of the Corporation and its subsidiaries in all material
respects as of the dates thereof;

 

(f)subject to the representations, warranties and certifications of the
Subscriber herein contained being accurate and truthful in all material respects
and the Subscriber fulfilling all of its covenants and obligations herein
contained, the Corporation has complied and will comply fully with the
requirements of all applicable corporate and securities laws and administrative
policies and directions, including, without limitation, the Securities Laws and
the Business Corporations Act (British Columbia) in relation to the issue and
trading of its securities and in all matters relating to the private placement
of the Offered Securities;

 

(g)there is not presently any material change, as defined in the Securities
Laws, relating to the Corporation or change in any material fact, as defined in
the Securities Laws, relating to any of the Purchased Securities, which has not
been fully disclosed in accordance with the requirements of the Securities Laws
and the policies of the Exchanges;

 

(h)the issue and sale of the Offered Securities by the Corporation does not and
will not conflict with, and does not and will not (including, without
limitation, with the giving of notice, the lapse of time or the happening of any
other event or condition or any combination of the foregoing) result in a
material breach of, any of the terms of the Corporation’s constating documents
or any agreement or instrument to which the Corporation is a party or by which
it is bound;

 

(i)the Corporation is not a party to any actions, suits or proceedings which
could materially affect its business or financial condition, and to the best of
the Corporation’s knowledge, no such actions, suits or proceedings are
contemplated or have been threatened;

 

(j)there are no judgments against the Corporation which are unsatisfied, nor is
the Corporation subject to any consent decrees or injunctions;

 

(k)this Agreement has been or will be at the Closing Date duly authorized by all
necessary corporate action on the part of the Corporation, and the Corporation
has full corporate power and authority to undertake the Offering and to issue,
sell and deliver the Purchased Securities;

 

(l)to the Corporation’s knowledge, after due enquiry, it is not in material
default of any of the requirements of the Securities Laws or any of the
administrative policies or notices of the Exchanges;

 

(m)to the Corporation’s knowledge, after due enquiry, no order ceasing or
suspending trading in securities of the Corporation nor prohibiting the sale of
such securities has been issued to and is outstanding against the Corporation or
its directors, officers or promoters;

 

(n)except for as provided in the Disclosure Record, no person has any right,
agreement or option, present or future, contingent or absolute, or any right
capable of becoming such a right, agreement or option, for the issue or
allotment of any unissued shares in the capital of the Corporation, or any other
security convertible into or exchangeable for any such shares, or to require the
Corporation to purchase, redeem or otherwise acquire any of the issued and
outstanding shares in its capital;

 

(o)each of the Corporation’s subsidiaries is a valid and subsisting corporation
organized and in good standing under the laws of their respective jurisdictions
of organization;

 

 - 14 - 

 

 

(p)the Corporation and each of its subsidiaries is in all material respects
conducting its business in material compliance with all applicable laws, rules
and regulations of each jurisdiction in which its business is carried on;

 

(q)the authorized capital of the Corporation consists of 500,000,000 Common
Shares, of which, immediately prior to the Closing Date, 116,353,638 Common
Shares are issued and outstanding;

 

(r)as of the Closing, the Purchased Securities will be validly issued and
outstanding;

 

(s)no approval, authorization, consent or other order of, and no filing,
registration or recording with, any governmental authority is required to be
obtained or made by the Corporation in connection with the execution and
delivery by the Corporation of this Agreement or the performance by the
Corporation of its obligations hereunder, except such approvals, authorizations,
consents, orders, filing, registrations or recordings required under the
Securities Laws and the rules of the Exchanges, which shall be obtained or made
by the Corporation prior to the Closing or otherwise within the periods
prescribed thereunder;

 

(t)none of the Corporation, its subsidiaries or any of their respective
officers, directors or employees acting on behalf of the Corporation or any of
its subsidiaries has taken, committed to take or been alleged to have taken any
action which would cause the Corporation or any of its subsidiaries to be in
violation of the Corruption of Foreign Public Officials Act (Canada) (and the
regulations promulgated thereunder) or any applicable law of similar effect of
another jurisdiction, and to the knowledge of the Corporation no such action has
been taken by any of its agents, representatives or other Persons acting on
behalf of the Corporation or any of its subsidiaries; and

 

(u)the representations, warranties, covenants and certifications in this section
7 will be true and correct both as of the execution of this Agreement and as of
the Closing Date.

 

8.No Finder’s Fee

 

The Corporation confirms that it is not paying any form of commission, bonus,
finder’s fee or similar compensation to any Person in connection with the
Offering.

 

9.General

 

(a)Headings: The division of this Agreement into articles and sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. The terms “this
Agreement,” “hereof,” “hereunder”, “herein” and similar expressions refer to
this Agreement and not to any particular article, section or other portion
hereof and include any agreement supplemental thereto and any exhibits attached
hereto. Unless something in the subject matter or context is inconsistent
therewith, reference herein to articles, sections and paragraphs are to
articles, sections, subsections and paragraphs of this Agreement.

 

(b)Number and Gender: Words importing the singular number only shall include the
plural and vice versa, words importing the masculine gender shall include the
feminine gender and neuter and vice versa.

 

(c)Statutory References: In this Agreement, unless something in the subject
matter or context is inconsistent therewith or unless otherwise herein provided,
a reference to any statute is to that statute as now enacted or as the same may
from time to time be amended, re-enacted or replaced and includes any regulation
made thereunder.

 

(d)Severability: If one or more of the provisions contained in this Agreement
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality or enforceability of the remaining provisions hereof
shall not be affected or impaired thereby. Each of the provisions of this
Agreement is hereby declared to be separate and distinct.

 

 - 15 - 

 

 

(e)Notices: All notices or other communications to be given hereunder shall be
delivered by hand or by telecopier, and if delivered by hand, shall be deemed to
have been given on the date of delivery or, if sent by telecopier, on the date
of transmission if sent before 5:00 p.m. and such day is a Business Day or, if
not, on the first Business Day following the date of transmission.

 

Notices to the Corporation shall be addressed to:

 

International Tower Hill Mines Ltd. Ltd.
Suite 2300, 1177 West Hastings Street
Vancouver, British Columbia
V6E 2K3

Attention:             General Counsel
Fax Number:         (604) 408-7499

 

Notices to the Subscriber shall be addressed to the address of the Subscriber
set out on the execution page hereof.

 

Either the Corporation or the Subscriber may change its address for service
aforesaid by notice in writing to the other party hereto specifying its new
address for service hereunder.

 

(f)Further Assurances: Each party hereto shall from time to time at the request
of the other party hereto do such further acts and execute and deliver such
further instruments, deeds and documents as shall be reasonably required in
order to fully perform and carry out the provisions of this Agreement. The
parties hereto agree to act honestly and in good faith in the performance of
their respective obligations hereunder.

 

(g)Successors and Assigns: Except as otherwise provided, this Agreement shall
enure to the benefit of and shall be binding upon the parties hereto and their
respective successors and permitted assigns.

 

(h)Notification of Changes: The parties hereby covenant and agree to notify the
other party upon the occurrence of any event prior to the Closing which would
cause any party’s representations, warranties or covenants contained in this
Agreement to be false or incorrect in any material respect.

 

(i)Assignment: This Agreement is not assignable or transferable by the parties
hereto without the express written consent of the other party to this Agreement.

 

(j)Entire Agreement: The terms of this Agreement express and constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof and no implied term or liability of any kind is created or shall arise by
reason of anything in this Agreement.

 

(k)Time of Essence: Time is of the essence of this Agreement.

 

(l)Amendments: The provisions of this Agreement may only be amended with the
written consent of all of the parties hereto.

 

(m)Survival: Notwithstanding any other provision of this Agreement, the
representations, warranties, covenants and indemnities of or by the Corporation,
the Subscriber and the Disclosed Purchaser contained herein or in any
certificate, document or instrument delivered pursuant hereto shall survive the
completion of the transactions contemplated by this Agreement.

 

 - 16 - 

 

 

(n)Governing Law and Venue: The contract arising out of this Agreement shall be
governed by and construed in accordance with the laws of the Province of British
Columbia and the laws of Canada applicable therein, governing contracts made and
to be performed wholly therein, and without reference to its principles
governing the choice or conflict of laws. The parties hereto irrevocably attorn
and submit to the exclusive jurisdiction of the courts of the Province of
British Columbia, sitting in the City of Vancouver, with respect to any dispute
related to or arising from this Agreement.

 

(o)Counterparts: This Agreement may be executed in two or more counterparts
which when taken together shall constitute one and the same agreement. Delivery
of counterparts may be effected by facsimile transmission thereof.

 

(p)Facsimile Copies: The Corporation shall be entitled to rely on a facsimile
copy of an executed subscription agreement and acceptance by the Corporation of
such facsimile subscription shall be legally effective to create a valid and
binding agreement between the Subscriber and the Corporation in accordance with
the terms thereof. If less than a complete copy of this Agreement is delivered
to the Corporation at Closing, the Corporation and its advisors are entitled to
assume that the Subscriber accepts and agrees to all of the terms and conditions
of the pages not delivered at Closing unaltered.

 

(q)Regulatory Acceptance/Approval: Without limitation, this Agreement and the
transactions contemplated hereby are conditional upon receipt by the Corporation
of the conditional acceptance/approval from the Exchanges to list the Purchased
Securities. This condition (q) is for the benefit of both the Corporation and
the Subscriber.

 

If the foregoing is in accordance with your understanding, please sign and
return this Agreement together with the other required documents signifying your
agreement to purchase the Purchased Securities.

 

 - 17 - 

 

 

Schedule A

 

CANADIAN EXEMPTION CERTIFICATE

 

Capitalized terms used in this Schedule A and defined in the Agreement to which
this Schedule A is attached have the meaning defined in the Agreement unless
otherwise defined herein.

 

In connection with the purchase by the Subscriber of the Purchased Securities,
the Subscriber or, if applicable, the Disclosed Purchaser through the Subscriber
acting as its agent, hereby represents, warrants, covenants and certifies that:

 

2.the Subscriber or, if applicable, the Disclosed Purchaser (please check the
appropriate line):

 

(a)CDN$150,000 Exemption: _________ is purchasing sufficient Purchased
Securities such that the aggregate acquisition cost of the Purchased Securities
is not less than CDN$150,000 and, if the Subscriber or, if applicable, the
Disclosed Purchaser, is not an individual, it was not created or used solely to
purchase or hold securities in reliance on the exemptions from the dealer
registration requirement or the prospectus requirement contained in Section 2.10
of NI 45-106; or

 

(b)Accredited Investor Exemption: _________is an “accredited investor” within
the meaning of National Instrument 45-106 entitled “Prospectus Exemptions” (“NI
45-106”) by virtue of the fact that the Subscriber or Disclosed Purchaser, as
the case may be, falls within one or more of the subparagraphs of the definition
of “accredited investor” set out in Appendix I to this Schedule A (YOU MUST ALSO
COMPLETE APPENDIX I ATTACHED TO THIS CERTIFICATE);

 

3.the above representations, warranties and covenants will be true and correct
both as of the execution of this certificate and as of the closing time of the
purchase and sale of the Purchased Securities and will survive the completion of
the issue of the Purchased Securities; and

 

4.the foregoing representations, warranties and covenants are made by the
Subscriber or, if applicable, the Disclosed Purchaser through the Subscriber
acting as its agent, with the intent that they be relied upon in determining the
suitability of the Subscriber or Disclosed Purchaser as a purchaser of the
Purchased Securities and the Subscriber undertakes to immediately notify the
Corporation of any change in any statement or other information relating to the
Subscriber or, if applicable, the Disclosed Purchaser, set forth herein which
takes place prior to the closing time of the purchase and sale of the Purchased
Securities.

 

The Subscriber has executed this certificate as of the ____ day of
______________, 2016.

 

If a trust, partnership or other entity:   If an individual:             Name of
Entity   Signature             Type of Entity   Name of Individual            
Signature of Person Signing                 Title of Person Signing    

 

 

 

 

APPENDIX I TO SCHEDULE A

 

ACCREDITED INVESTOR CERTIFICATE

 

TO: INTERNATIONAL TOWER HILL MINES LTD.

 

Capitalized terms used in this Appendix I to Schedule A and defined in the
Agreement to which this Appendix I to Schedule A is attached have the meaning
defined in the Agreement unless otherwise defined herein.

 

The undersigned or, if applicable, the Disclosed Purchaser through the
undersigned acting as its agent, hereby represents, warrants and certifies to
the Corporation that the undersigned, or, if applicable, the Disclosed
Purchaser, is an “Accredited Investor” as defined in subsection 1.1 of National
Instrument 45-106. The undersigned has indicated below the categories which the
undersigned, or, if applicable, the Disclosed Purchaser, satisfies in order to
qualify as an “Accredited Investor”.

 

The undersigned or, if applicable, the Disclosed Purchaser through the
undersigned acting as its agent, understands that the Corporation and its
counsel are relying upon this information in determining to sell securities to
the undersigned or, if applicable, the Disclosed Purchaser, in a manner exempt
from the prospectus and registration requirements of applicable securities laws.

 

The undersigned or, if applicable, the Disclosed Purchaser through the
undersigned acting as its agent, represents, warrants and certifies that it, he
or she is: [initial or place a checkmark above the line to the left of each
applicable item]

 



_____ (a) a Canadian financial institution, or an authorized foreign bank named
in Schedule III of the Bank Act (Canada);       _____ (b) the Business
Development Bank of Canada incorporated under the Business Development Bank of
Canada Act (Canada);       _____ (c) a subsidiary of any person referred to in
paragraphs (a) to (b), if the person owns all of the voting securities of the
subsidiary, except the voting securities required by law to be owned by
directors of that subsidiary;       _____ (d) a person registered under the
securities legislation of a jurisdiction of Canada as an adviser or dealer;    
  _____ (e) an individual registered under the securities legislation of a
jurisdiction of Canada as a representative of a person referred to in
paragraph (d);       _____ (e.1) an individual formerly registered under the
securities legislation of a jurisdiction of Canada, other than an individual
formerly registered solely as a representative of a limited market dealer under
one or both of the Securities Act (Ontario) or the Securities Act (Newfoundland
and Labrador);       _____ (f) the Government of Canada or a jurisdiction of
Canada, or any crown corporation, agency or wholly owned entity of the
Government of Canada or a jurisdiction of Canada;       _____ (g) a
municipality, public board or commission in Canada and a metropolitan community,
school board, the Comité de gestion de la taxe scolaire de l’île de Montréal or
an intermunicipal management board in Québec;       _____ (h) any national,
federal, state, provincial, territorial or municipal government of or in any
foreign jurisdiction, or any agency of that government;

 

 

 

  



_____ (i) a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada;       _____ (j) an
individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds CDN$1,000,000 [NOTE: If the
Subscriber or, if applicable, the Disclosed Purchaser through the Subscriber
acting as his/her agent, is relying on this category of “accredited investor” to
purchase Common Shares, the Subscriber, or the Disclosed Purchaser through the
Subscriber acting as his/her agent, as applicable, must also complete in
duplicate Exhibit 1 to Appendix I to the Agreement];       _____ (j.1) an
individual who beneficially owns financial assets having an aggregate realizable
value that, before taxes, but net of any related liabilities, exceeds
CDN$5,000,000;       _____ (k) an individual whose net income before taxes
exceeded CDN$200,000 in each of the two most recent calendar years or whose net
income before taxes combined with that of a spouse exceeded CDN$300,000 in each
of the two most recent calendar years and who, in either case, reasonably
expects to exceed that net income level in the current calendar year [NOTE: If
the Subscriber or, if applicable, the Disclosed Purchaser through the Subscriber
acting as his/her agent, is relying on this category of “accredited investor” to
purchase Common Shares, the Subscriber, or the Disclosed Purchaser through the
Subscriber acting as his/her agent, as applicable, must also complete in
duplicate Exhibit 1 to Appendix I to the Agreement];       _____ (l) an
individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000 [NOTE: If the Subscriber or, if applicable, the Disclosed
Purchaser through the Subscriber acting as his/her agent, is relying on this
category of “accredited investor” to purchase Common Shares, the Subscriber, or
the Disclosed Purchaser through the Subscriber acting as his/her agent, as
applicable, must also complete in duplicate Exhibit 1 to Appendix I to the
Agreement];       _____ (m) a person, other than an individual or investment
fund, that has net assets of at least CDN$5,000,000 as shown on its most
recently prepared financial statements;       _____ (n) an investment fund that
distributes or has distributed its securities only to:

 

    (i) a person that is or was an accredited investor at the time of the
distribution,             (ii) a person that acquires or acquired securities in
the circumstances referred to in sections 2.10 Minimum amount investment and
2.19 Additional investment in investment funds of NI 45-106; or            
(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 Investment fund reinvestment of NI 45-106;

 

_____ (o) an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Québec, the securities regulatory authority, has issued a receipt;       _____
(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully-managed account managed by the trust company or trust
corporation, as the case may be;

 

 - 2 - 

 

 



_____ (q) a person acting on behalf of a fully-managed account managed by that
person, if that person is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction:       _____ (r) a registered charity under the
Income Tax Act (Canada) that, in regard to the trade, has obtained advice from
an eligibility adviser or an adviser registered under the securities legislation
of the jurisdiction of the registered charity to give advice on the securities
being traded;       _____ (s) an entity organized in a foreign jurisdiction that
is analogous to any of the entities referred to in paragraphs (a) through (d) or
paragraph (i) in form and function;       _____ (t) a person in respect of which
all of the owners of interests, direct, indirect or beneficial, except the
voting securities required by law to be owned by directors, are persons that are
accredited investors;       _____ (u) an investment fund that is advised by a
person registered as an adviser or a person that is exempt from registration as
an adviser;       _____ (v) a person that is recognized or designated by the
securities regulatory authority or, except in Ontario and Québec, the regulator
as an accredited investor; or       _____ (w) a trust established by an
accredited investor for the benefit of the accredited investor’s family members
of which a majority of the trustees are accredited investors and all of the
beneficiaries are the accredited investor’s spouse, a former spouse of the
accredited investor or a parent, grandparent, brother, sister, child or
grandchild of that accredited investor, of that accredited investor’s spouse or
of that accredited investor’s former spouse.

 

The Subscriber has executed this Certificate as of the ______ day of
____________, 2016.

 

If a trust, partnership or other entity:   If an individual:             Name of
Entity   Signature             Type of Entity   Name of Individual            
Signature of Person Signing                 Title of Person Signing    

 

As used in this Certificate, the following terms have the following meanings:

 

An issuer is an “affiliate” of another issuer if:

 

(a)     one of them is the subsidiary of the other, or

 

(b)     each of them is controlled by the same person;

 

 - 3 - 

 

 

A person is considered to beneficially own securities that:

 

(a)for the purposes of Saskatchewan, British Columbia, Nova Scotia, Newfoundland
and Labrador, Prince Edward Island, Northwest Territories and Nunavut securities
law, are beneficially owned by:

 

(i)an issuer controlled by that person; or

 

(ii)an affiliate of that person or an affiliate of an issuer controlled by that
person;

 

(b)for the purposes of Alberta securities law, are beneficially owned by:

 

(i)a company controlled by that person or an affiliate of that company;

 

(ii)an affiliate of that person; or

 

(iii)through a trustee, legal representative, agent or other intermediary of
that person.

 

A person (first person) is considered to control another person (second person)
if:

 

(a)the first person, directly or indirectly, beneficially owns or exercises
control or direction over securities of the second person carrying votes which,
if exercised, would entitle the first person to elect a majority of the
directors of the second person, unless that first person holds the voting
securities only to secure an obligation;

 

(b)the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests of the partnership; or

 

(c)the second person is a limited partnership and the general partner of the
limited partnership is the first person.

 

“bank” means a bank named in Schedule I or II of the Bank Act (Canada);

 

“Canadian financial institution” means:

 

(a)an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act; or

 

(b)a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;

 

“control person” has the meaning ascribed to that term in securities legislation
except in Manitoba, Newfoundland and Labrador, Northwest Territories, Nova
Scotia, Nunavut, Ontario, Prince Edward Island and Québec where “control person”
means any person that holds or is one of a combination of persons that holds:

 

(a)a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

 

(b)more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer;

 

 - 4 - 

 

 

“director” means (a) a member of the board of directors of a company or an
individual who performs similar functions for a company, and (b) with respect to
a person that is not a company, an individual who performs functions similar to
those of a director of a company;

 

“eligibility advisor” means:

 

(a)a person that is registered as an investment dealer or in an equivalent
category of registration under the securities legislation of the jurisdiction of
a purchaser and authorized to give advice with respect to the type of security
being distributed; and

 

(b)in Saskatchewan or Manitoba, also means a lawyer who is a practicing member
in good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

(i)have a professional business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

 

(ii)have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 

“financial assets” means cash, securities, or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

 

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

“investment fund” has the same meaning as in National Instrument 81-106
Investment Fund Continuous Disclosure and means a mutual fund or a
non-redeemable investment fund;

 

“jurisdiction” means a province or territory of Canada except when used in the
term “foreign jurisdiction”;

 

“local jurisdiction” means the jurisdiction in which the Canadian securities
regulatory authority is situated;

 

“non-redeemable investment fund” has the same meaning as in National
Instrument 81-106 Investment Fund Continuous Disclosure and means an issuer:

 

(a)           whose primary purpose is to invest money provided by its
securityholders;

 

(b)           that does not invest;

 

(i)for the purpose of exercising or seeking to exercise control of an issuer,
other than an issuer that is a mutual fund or a non-redeemable investment fund;
or

 

(ii)for the purpose of being actively involved in the management of any issuer
in which it invests, other than an issuer that is a mutual fund or a
non-redeemable investment fund; and

 

(c)          that is not a mutual fund;

 

 - 5 - 

 

 

“person” includes an individual, a corporation, a partnership, trust, fund and
an association, syndicate, organization or other organized group of persons,
whether incorporated or not; and an individual or other person in that person’s
capacity as a trustee, executor, administrator or personal or other legal
representative;

 

“regulator” means, for the local jurisdiction, the Executive Director as defined
under securities legislation of the local jurisdiction;

 

“related liabilities” means:

 

(a)liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets; or

 

(b)liabilities that are secured by financial assets;

 

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 

“securities legislation” means:

 

(a)for British Columbia, the Securities Act (British Columbia) and the
regulations, rules and forms under such Act and the blanket rulings and orders
issued by the British Columbia Securities Commission; or

 

(b)for other Canadian jurisdictions, such other statutes and instruments as are
listed in Appendix B of National Instrument 14-101 Definitions;

 

“securities regulatory authority” means:

 

(a)the British Columbia Securities Commission; or

 

(b)in respect of any local jurisdiction other than British Columbia, means the
securities commission or similar regulatory authority listed in Appendix C of
National Instrument 14-101 Definitions;

 

“spouse” means, an individual who:

 

(a)is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual;

 

(b)is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender; or

 

(c)in Alberta, is an individual referred to in paragraph (a) or (b), or is an
adult interdependent partner within the meaning of the Audit Interdependent
Relationships Act (Alberta);

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary; and

 

“voting security” means a security of an issuer that:

 

(c)is not a debt security; and

 

(d)carries a voting right either under all circumstances or under some
circumstances that have occurred and are continuing.

 

Calculation of purchaser’s net assets: To calculate a purchaser’s net assets
under paragraphs (l) and (m) of the “Accredited Investor” definition, subtract
the purchaser’s total liabilities from the purchaser’s total assets. The value
attributed to assets should reasonably reflect their estimated fair value.
Income tax should be considered a liability if the obligation to pay it is
outstanding at the time of the trade.

 

 - 6 - 

 

 

EXHIBIT 1 TO APPENDIX I

 

To be completed and signed by the Subscriber, or the Disclosed Purchaser through
the Subscriber acting as his/her agent, as applicable, if relying on category
(j), (k) or (l) of the Accredited Investor Exemption Certificate attached as
Appendix I to Schedule A

 

RISK ACKNOWLEDGMENT FORM FOR CERTAIN INDIVIDUAL ACCREDITED INVESTORS

 

WARNING!

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.

 

SECTION 1 TO BE COMPLETED BY THE ISSUER 1.        About your investment Type of
securities:  Common Shares Issuer:  International Tower Hill Mines Ltd. (the
“Issuer”)     Purchased from: The Issuer.   SECTIONS 2 TO 4 TO BE COMPLETED BY
THE PURCHASER 2.        Risk acknowledgement This investment is risky. Initial
that you understand that: Your initials Risk of loss – You could lose your
entire investment of CDN$_____________________.  [Instruction: Insert the total
dollar amount of the investment.]   Liquidity risk – You may not be able to sell
your investment quickly – or at all.   Lack of information – You may receive
little or no information about your investment.   Lack of advice – You will not
receive advice from the salesperson about whether this investment is suitable
for you unless the salesperson is registered. The salesperson is the person who
meets with, or provides information to, you about making this investment. To
check whether the salesperson is registered, go to www.aretheyregistered.ca.  
3.       Accredited investor status You must meet at least one of the following
criteria to be able to make this investment.  Initial the statement that applies
to you. (You may initial more than one statement.) The person identified in
section 6 is responsible for ensuring that you meet the definition of accredited
investor. That person, or the salesperson identified in section 5, can help you
if you have questions about whether you meet these criteria. Your initials
·       Your net income before taxes was more than CDN$200,000 in each of the 2
most recent calendar years, and you expect it to be more than CDN$200,000 in the
current calendar year. (You can find your net income before taxes on your
personal income tax return.)        

 

 

 

 

·       Your net income before taxes combined with your spouse’s was more than
CDN$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than CDN$300,000 in the current
calendar year.   ·       Either alone or with your spouse, you own more than
CDN$1 million in cash and securities, after subtracting any debt related to the
cash and securities.   ·       Either alone or with your spouse, you have net
assets worth more than CDN$5 million. (Your net assets are your total assets
(including real estate) minus your total debt.)   4.     Your name and signature
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form. First
and last name (please print): Signature: Date:   SECTION 5 TO BE COMPLETED BY
THE SALESPERSON 5.        Salesperson information

[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer, a registrant or a person who is exempt
from the registration requirement.]

First and last name of salesperson (please print): Telephone: Email: Name of
firm (if registered): Dealer Rep. Code: SECTION 6 TO BE COMPLETED BY THE ISSUER
6.        For more information about this investment

International Tower Hill Mines Ltd.
Suite 2300, 1177 West Hastings Street
Vancouver, British Columbia, V6E 2K3 Canada

Tel: 604-408-7499
Email: tirwin@ithmines.com

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.

    

 - 2 - 

 

 

Schedule B

 

U.S. ACCREDITED INVESTOR CERTIFICATE

 

TO:           INTERNATIONAL TOWER HILL MINES LTD. (the “Corporation”)

 

Capitalized terms used in this Schedule B and defined in the Agreement to which
is Schedule B is attached have the meaning defined in the Agreement unless
otherwise defined herein.

 

The undersigned or, if applicable, the Disclosed Purchaser through the
undersigned acting as its agent, (the “Subscriber”) represents, warrants and
covenants (which representations, warranties and covenants shall survive the
Closing) to the Corporation (and acknowledges that the Corporation is relying
thereon) that:

 

(a)it understands and agrees that the Purchased Securities have not been and
will not be registered under the 1933 Act, or applicable securities laws of any
state of the United States, and the Purchased Securities are being offered and
sold by the Corporation to the Subscriber in reliance upon the exemption from
the registration requirements of the 1933 Act set forth in Section 4(a)(2) of
the 1933 Act and Rule 506(b) of Regulation D;

 

(b)it is purchasing the Purchased Securities for its own account or for the
account or benefit of one or more persons for whom it is exercising sole
investment discretion, (a “Beneficial Purchaser”), for investment purposes only
and not with a view to resale or distribution and, in particular, neither it nor
any Beneficial Purchaser for whose account it is purchasing the Purchased
Securities has any intention to distribute either directly or indirectly any of
the Purchased Securities in the United States or to, or for the account or
benefit of a U.S. Person; provided, however, that this paragraph shall not
restrict the Subscriber from selling or otherwise disposing of any of the
Purchased Securities pursuant to registration thereof pursuant to the 1933 Act
and any applicable securities laws of any state of the United States or under an
applicable exemption from such registration requirements;

 

(c)it, and if applicable, each Beneficial Purchaser for whose account or benefit
it is purchasing the Purchased Securities, is a U.S. Accredited Investor that
satisfies one or more of the categories of U.S. Accredited Investor as indicated
below (the Subscriber must initial “SUB” for the Subscriber, and “BP” for each
Beneficial Purchaser, if any, on the appropriate line(s)):

 

  _____ Category 1. A bank, as defined in Section 3(a)(2) of the 1933 Act,
whether acting in its individual or fiduciary capacity; or           _____
Category 2. A savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the 1933 Act, whether acting in its individual or
fiduciary capacity; or           _____ Category 3. A broker or dealer registered
pursuant to Section 15 of the United States Securities Exchange Act of 1934, as
amended; or           _____ Category 4. An insurance company as defined in
Section 2(a)(13) of the 1933 Act; or           _____ Category 5. An investment
company registered under the United States Investment Company Act of 1940; or  
        _____ Category 6. A business development company as defined in Section
2(a)(48) of the United States Investment Company Act of 1940; or

 

 

 

 

  _____ Category 7. A small business investment company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the United States
Small Business Investment Act of 1958; or           _____ Category 8. A plan
established and maintained by a state, its political subdivisions or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, with total assets in excess of US$5,000,000; or           _____
Category 9. An employee benefit plan within the meaning of the United States
Employee Retirement Income Security Act of 1974 in which the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or an employee benefit plan with total assets in excess of
US$5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons who are U.S. accredited investors; or           _____ Category 10. A
private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940; or           _____ Category 11.
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of US$5,000,000; or           _____
Category 12. Any director or executive officer of the Corporation; or          
_____ Category 13. A natural person whose individual net worth (i.e. the excess
of total assets at fair market value, including personal and real property but
excluding the estimated fair market value of a person’s primary home, over total
liabilities), or joint net worth with that person's spouse, at the time of this
purchase exceeds US$1,000,000; provided that total liabilities excludes any
mortgage on the primary home in an amount of up to the home's estimated fair
market value as long as the mortgage was incurred more than 60 days before the
securities are purchased, but includes (i) any mortgage amount in excess of the
home's fair market value and (ii) any mortgage amount that was borrowed during
the 60-day period before the closing date for the sale of securities for the
purpose of investing in the securities; or           _____ Category 14. A
natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year; or           _____ Category 15. A
trust, with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act; or  
        _____ Category 16. Any entity in which all of the equity owners meet the
requirements of at least one of the above categories;

 

(d)it acknowledges that the Purchased Securities are “restricted securities”, as
such term is defined under Rule 144 of the 1933 Act, and may not be offered,
sold, pledged, or otherwise transferred, directly or indirectly, without prior
registration under the 1933 Act and applicable securities laws of any state of
the United States, and it agrees that if it decides to offer, sell, pledge or
otherwise transfer, directly or indirectly, any of the Purchased Securities
absent such registration, it will not offer, sell, pledge or otherwise transfer,
directly or indirectly, any of the Purchased Securities, directly or indirectly,
except:

 

 - 2 - 

 

 

(i)to the Corporation; or

 

(ii)outside the United States in an “offshore transaction” in compliance with
the requirements of Rule 904 of Regulation S under the 1933 Act, if available,
and in compliance with applicable local laws and regulations; or

 

(iii)in compliance with an exemption from registration under the 1933 Act
provided by Rule 144 thereunder, if available, and in accordance with any
applicable securities or “Blue Sky” laws of any state of the United States; or

 

(iv)in a transaction that does not require registration under the 1933 Act or
any applicable securities laws of any state of the United States;

 

and, in the case of subparagraph (iii) or (iv), it has furnished to the
Corporation an opinion of counsel of recognized standing in form and substance
satisfactory to the Corporation to such effect;

 

(e)it understands that upon the issuance thereof, and until such time as the
same is no longer required under the applicable requirements of the 1933 Act or
applicable U.S. state laws and regulations, the certificates representing the
Purchased Securities, and all securities issued in exchange therefor or in
substitution thereof, will bear a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR
ANY APPLICABLE STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF INTERNATIONAL TOWER HILL MINES LTD. (THE
“CORPORATION”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, DIRECTLY OR INDIRECTLY, ONLY (A) TO THE CORPORATION, (B) OUTSIDE
THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT
AND IN COMPLIANCE WITH LOCAL LAWS AND REGULATIONS, (C) IN COMPLIANCE WITH THE
EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER,
IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES OR “BLUE
SKY” LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF
SUBPARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE CORPORATION AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE
“GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.

 

provided, that if the Purchased Securities are being sold under clause (B)
above, at a time when the Corporation is a “foreign issuer” as defined in Rule
902 under the 1933 Act, the legend set forth above may be removed by providing a
declaration to the Corporation and its transfer agent in the form attached
hereto as Appendix I to Schedule B or such other evidence of exemption as the
Corporation or its transfer agent may from time to time prescribe, to the effect
that the sale of the securities is being made in compliance with Rule 904 of
Regulation S;

 

provided further, that if any of the Purchased Securities are being sold
pursuant to Rule 144 of the 1933 Act and in compliance with any applicable
securities laws of any state of the United States, the legend may be removed by
delivery to the Corporation’s transfer agent of an opinion of reputable counsel
in form and substance satisfactory to the Corporation and its transfer agent to
the effect that the legend is no longer required under applicable requirements
of the 1933 Act or applicable securities laws of any state of the United States;

 

 - 3 - 

 

 

(f)it has had the opportunity to ask questions of and receive answers from the
Corporation regarding the investment, and has received all the information
regarding the Corporation that it has requested;

 

(g)it consents to the Corporation making a notation on its records or giving
instruction to the registrar and transfer agent of the Corporation in order to
implement the restrictions on transfer with respect to the Purchased Securities
set forth and described herein and understands that the Corporation may instruct
its registrar and transfer agent not to record any transfer of any securities of
the Corporation without first being notified by the Corporation that it is
satisfied that such transfer is exempt from or not subject to the registration
requirements of the 1933 Act and applicable securities laws of any state of the
United States;

 

(h)it understands and acknowledges that the Corporation has no obligation or
present intention of filing with the United States Securities and Exchange
Commission or with any state securities administrator any registration statement
in respect of resales of the Purchased Securities in the United States;

 

(i)the office or other address of the Subscriber at which the Subscriber
received and accepted the offer to purchase the Purchased Securities is the
address listed as the “Subscriber’s Residential or Head Office Address” on the
first page of the Subscription Agreement;

 

(j)it understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition, disposition or exercise of any of the Purchased
Securities, the Corporation gives no opinion and makes no representation with
respect to the tax status of the Corporation or the consequences to the
Subscriber under United States, state, local or foreign tax law of the
Subscriber’s acquisition or disposition or exercise of the Purchased Securities,
including whether the Corporation will at any given time be deemed a “passive
foreign investment company” within the meaning of Section 1297 of the United
States Internal Revenue Code;

 

(k)it understands that (i) the Corporation may be deemed to be an issuer that
is, or that has been at any time previously, an issuer with no or nominal
operations and no or nominal assets other than cash and cash equivalents (a
“Shell Company”), (ii) if the Corporation is deemed to be, or to have been at
any time previously, a Shell Company, Rule 144 under the 1933 Act may not be
available for resales of the Purchased Securities, and (iii) the Corporation is
not obligated to make Rule 144 under the 1933 Act available for resales of the
Purchased Securities;

 

(l)it acknowledges that it had a prior relationship with the Corporation before
such time as any announcement, press release, or other notice or report of the
offering of the Purchased Securities was made by the Corporation;

 

(m)it acknowledges that it has not purchased the Securities as a result of any
form of General Solicitation or General Advertising, including any
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio, television or
internet or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

 

(n)it confirms that it or the Beneficial Purchaser, if any, (i) is able to bear
the economic risk of the investment in the Purchased Securities, (ii) is able to
hold the Purchased Securities for an indefinite period of time, (iii) is able to
afford a complete loss of its investment and that it has adequate means of
providing for its current needs and possible personal contingencies, and that it
has no need for liquidity in this investment, (iv) finds this investment is
suitable for it based upon its investment holdings and financial situation and
needs, and this investment does not exceed ten percent of its net worth, and (v)
by reason of its business or financial experience could be reasonably assumed to
have the capacity to protect its own interests in connection with this
investment; and

 

 - 4 - 

 

 

(o)it acknowledges that the representations, warranties and covenants contained
in this Schedule are made by it with the intent that they may be relied upon by
the Corporation in determining its eligibility to purchase the Purchased
Securities and in establishing that the issuance of the Purchased Securities is
exempt from the registration requirements of the 1933 Act. It agrees that by
accepting the Purchased Securities it shall be representing and warranting that
the representations and warranties above are true as at the Closing with the
same force and effect as if they had been made by it at the Closing and that
they shall survive the purchase by it of the Purchased Securities and shall
continue in full force and effect notwithstanding any subsequent disposition by
it of such securities.

 

The Subscriber and, if applicable, the Disclosed Purchaser through the
Subscriber acting as its agent, undertakes to notify the Corporation immediately
of any change in any representation, warranty or other information relating to
the Subscriber or, if applicable, the Disclosed Purchaser set forth herein which
takes place prior to the Closing.

 

Executed this _________ day of _______________________, 2016

 

If a Corporation, Partnership or Other Entity:   If an Individual:            
Name of Entity   Signature             Type of Entity   Print or Type Name      
      Signature of Person Signing                 Print or Type Name and Title
of Person Signing    

 

 - 5 - 

 

 

Appendix I to Schedule B

 

U.S. Accredited Investor Certificate

 

FORM OF DECLARATION FOR REMOVAL OF U.S. LEGEND

 

To:Computershare Investor Services Inc., as Registrar and Transfer Agent for the
Shares of International Tower Hill Mines Ltd. (the “Corporation”).

 

The undersigned (a) acknowledges that the sale of the securities of the
Corporation to which this declaration relates is being made in reliance on Rule
904 of Regulation S under the United States Securities Act of 1933, as amended
(the “1933 Act”) and (b) certifies that (1) the undersigned is not an affiliate
of the Corporation (as that term is defined in Rule 405 under the 1933 Act), (2)
the offer of such securities was not made to a person in the United States and
either (A) at the time the buy order was originated, the buyer was outside the
United States, or the seller and any person acting on its behalf reasonably
believed that the buyer was outside the United States, or (B) the transaction
was executed in, on or through the facilities of a “Designated Offshore
Securities Market” as defined in Rule 902 of Regulation S under the 1933 Act and
neither the seller nor any person acting on its behalf knows that the
transaction has been prearranged with a buyer in the United States, (3) neither
the seller nor any affiliate of the seller nor any person acting on any of their
behalf has engaged or will engage in any directed selling efforts in the United
States in connection with the offer and sale of such securities, (4) the sale is
bona fide and not for the purpose of “washing off” the resale restrictions
imposed because the securities are “restricted securities” (as such term is
defined in Rule 144(a)(3) under the 1933 Act), (5) the seller does not intend to
replace such securities with fungible unrestricted securities of the Corporation
and (6) the contemplated sale is not a transaction, or part of a series of
transactions which, although in technical compliance with Regulation S, is part
of a plan or scheme to evade the registration provisions of the 1933 Act. Terms
used herein have the meanings given to them by Regulation S.






    X Date   Authorized signatory (if Holder is not an individual)       X    
Signature of individual (if Holder is an individual)   Name of authorized
signatory (please print)             Name of Holder (please print)   Official
capacity of authorized signatory     (please print)

 

Affirmation by Seller’s Broker-Dealer

 

We have read the foregoing representations of our customer,
_____________________________ (the “Seller”), dated _______________________,
with regard to our sale, for such Seller’s account, of the _________________
common shares, represented by certificate number ______________ (the “Shares”),
of the Corporation described therein, and on behalf of ourselves we certify and
affirm that (A) we have no knowledge that the transaction had been prearranged
with a buyer in the United States, (B) the transaction was executed on or
through the facilities of The Toronto Stock Exchange and (C) neither we, nor any
person acting on our behalf, engaged in any directed selling efforts in
connection with the offer and sale of such securities. Terms used herein have
the meanings given to them by Regulation S.

 



    Name of Firm  

  

By:       Authorized officer         Date:    

 

 

 

 

